       Case 1:20-cv-00453-MCC Document 15 Filed 11/10/20 Page 1 of 1




                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GREGORY JOSEPH NEIFERT,                    :       Civil No. 1:20-CV-453
                                           :
                   Plaintiff               :
                                           :
      v.                                   :
                                           :       (Magistrate Judge Carlson)
ANDREW SAUL,                               :
Commissioner of Social Security,           :
                                           :
                  Defendant                :

                                   ORDER


      Accordingly, for the reasons set forth in the accompanying Memorandum

opinion, IT IS ORDERED that the plaintiff’s request for a new administrative

hearing is GRANTED, the final decision of the Commissioner denying this claim is

VACATED, and this case is REMANDED to the Commissioner to conduct a new

administrative hearing pursuant to 42 U.S.C. § 405(g). IT IS FURTHER ORDERED

that final judgment should be entered in favor of the plaintiff and against the

Commissioner of Social Security.

      So ordered this 10th day of November 2020.



                                           S/Martin C. Carlson
                                           Martin C. Carlson
                                           United States Magistrate Judge
